Citation Nr: 0308090	
Decision Date: 04/29/03    Archive Date: 05/06/03

DOCKET NO.  01-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disability, 
including as due to exposure to herbicides.  

REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from May 1968 to May 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2000 RO rating decision.  On January 
7, 2003, a video conference hearing was held before the 
undersigned Veterans Law Judge, who is rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7107(c) (West 2002). 

In a January 2001 written statement, the veteran raised a 
claim for service connection for soft tissue sarcoma, 
including as due to exposure to herbicides.  This matter is 
referred to the RO for appropriate action because it has not 
been certified for appeal and is not inextricably intertwined 
with the issues now before the Board.
 

REMAND

The law changed significantly during this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted into law.  See 38 U.S.C.A. §§ 5100 et. 
seq.  VA published implementing regulations in August 2001, 
and made these regulations effective from date of the law's 
enactment.  See 66 Fed. Reg. 45620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.159 and 3.326(a)).  The 
VCAA eliminated the concept of a well-grounded claim and 
redefined VA's obligations concerning the duties to notify 
and assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that all provisions of the VCAA are potentially 
applicable to claims pending on the date of the law's 
enactment, and that concerns of fundamental fairness and fair 
process demanded further development and readjudication under 
the VCAA by the lower adjudicatory authority.  See Holliday 
v. Principi, 14 Vet. App. 280 (2001), mot. for recons. 
denied, 14 Vet. App. 327 (per curium order), mot. for full 
Court review denied, 15 Vet. App. 21 (2001) (en banc order).  

To date, the RO has not addressed or referenced any of the 
provisions of the VCAA (including in its February 2001 
statement of the case, a June 2001 supplemental statement of 
the case, or a May 2002 supplemental statement of the case, 
as well as in any letters to the veteran).  This case must be 
remanded to ensure compliance with the notice and duty to 
assist provisions contained in the VCAA.  In addition, 
because the RO has not yet considered whether the VCAA 
requires any additional notification or development action, 
issuing a decision at this time could be potentially 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VAOGCPREC 16-92.  Moreover, the Board's 
September 2002 remand in this matter instructed the RO to 
assure that all notice and development action required by the 
VCAA had been done.  A remand by the Court or the Board 
confers on the claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

To assist the RO, the Board has identified certain assistance 
that must be rendered to comply with the VCAA.  However, RO 
must endeavor to undertake all necessary notification and 
development steps in this case.

Claim for service connection for PTSD

The veteran seeks service connection for PTSD based on 
stressors which allegedly occurred during his active duty in 
the Vietnam war.  Specifically, he has claimed that he 
witnessed someone killed in a grenade accident in January 
1971 and someone killed while on a recon mission in March 
1971.  Both of these incidents apparently occurred while the 
veteran was serving with the 298th Signal Company, 1st 
Brigade, 5th Infantry Division.

Further development is needed prior to disposition of this 
claim, however.  Claims for service connection for PTSD 
warrant consideration of particular regulations and often 
require special development that is not required for claims 
for service connection for other disorders. 


First, the veteran indicated (in a February 2001 Form 9) that 
he has been treated for PTSD at the Vet Center in Mobile, 
Alabama.  The RO should obtain these records, as well as any 
other VA and private records related to treatment for PTSD.  

If, and only if, the RO obtains medical records which reflect 
a diagnosis of PTSD, the RO should then make a determination, 
based on the veteran's military service records, whether he 
was a veteran of combat.  If it is determined that he was a 
combat veteran, any stressors related to such combat must be 
treated appropriately.  If the RO determines that he is not a 
veteran of combat, or if any of his stressors are not related 
to combat, further attempts to verify his stressors should be 
made.  

To this end, the RO should give the veteran another 
opportunity to provide details about his alleged stressors.  

If, and only if, the veteran provides stressor information 
that is sufficiently specific, the RO should submit another 
request to the USASCRUR for stressor verification.  The Board 
acknowledges that some of the vagaries and discrepancies in 
the record may make any request for USASCRUR confirmation 
difficult.  Nevertheless, although the veteran has the burden 
of submitting evidence in support of his claim, the critical 
evidence may be in the control of the Federal Government.  In 
such situations, the VA should be responsible for providing 
or obtaining the material.  Murphy V. Derwinski, 1 Vet. 
App. 78, 82 (1990).

Once the above development is completed, and if and only if 
the development yields verification of a stressor or 
otherwise establishes a stressor or stressors, a current VA 
examination, to diagnose or rule out PTSD under the criteria 
of DSM-IV, should be conducted, as detailed below.  The VA 
examination should be conducted with the benefit of a 
description of the veteran's verified or established 
stressors.  If PTSD is diagnosed, the VA examiner should 
whether the diagnosis is based on the verified or established 
stressors.



Claim for service connection for a skin disability, including 
as due to exposure to herbicides

At his January 2003 video conference hearing, the veteran 
testified that he was first treated (possibly for skin 
symptoms) at the VA medical facility in Biloxi, Mississippi, 
in approximately 1971.  The RO should seek to obtain these 
treatment records. 

With any needed assistance from the veteran, the RO should 
also seek any other VA and private records related to 
treatment for skin symptoms.  Thereafter, a medical 
examination should be scheduled to establish the diagnosis 
and etiology of any skin symptoms.    

Accordingly, the case is remanded for the following:

1.  Review the claims file and ensure that all 
notification and development action required 
by 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See also 
38 C.F.R. § 3.159 (2002). 

2.  Ask the veteran to identify and give the 
approximate dates of treatment by VA and non-
VA health care providers for PTSD and/or skin 
symptoms since discharge.  Request his 
authorization to release any identified 
private medical records.  Attempt to obtain 
copies of any treatment records identified, as 
authorized by the veteran.  

3.  Obtain any records reflecting treatment of 
the veteran beginning in approximately 1971 at 
the VA medical facility in Biloxi, 
Mississippi.

4.  Obtain any records reflecting treatment of 
the veteran at the Vet Center in Mobile, 
Alabama.

5.  If, and only if, the medical records 
reflect a diagnosis of PTSD, make a 
determination, based on the veteran's military 
service records, whether the veteran is a 
veteran of combat.  If it is determined that 
he is a combat veteran, proceed to paragraph 
#8 below.

6.  If it is determined that the veteran is 
not a veteran of combat, give him another 
opportunity to provide details about his 
alleged stressors.  Also advise him that, if 
possible, he should provide specific names of 
individuals who were also present (or injured 
or killed) during the incidents.  Let him know 
that he can submit statements from fellow 
service members or others who witnessed or 
knew of the incidents, or who can confirm the 
veteran's proximity to the incidents.

7.  If, and only if, the veteran provides 
information that is sufficiently specific, 
make another request to the USASCRUR for 
stressor verification.  If the USASCRUR is not 
contacted, the reason for this should be noted 
in the claims folder.

8.  Once the above development is completed, 
and if and only if the development confirms 
that the veteran is a veteran of combat or 
otherwise verifies a stressor or stressors, 
schedule a VA psychiatric examination to 
determine the nature of any psychiatric 
disorder.  The examiner should:

a.  Review the veteran's medical history 
and the information concerning any 
verified stressors.  

b.  Integrate previous psychiatric 
findings and diagnoses (including any 
contained in medical records associated 
with the claims file) with current 
findings to obtain a true picture of the 
veteran's psychiatric status.    

c.  Conduct all necessary special studies 
or tests including appropriate 
psychological testing and evaluation. 

d.  Make any diagnosis in accordance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual of 
Mental Disorders-IV (DSM-IV). Indicate 
whether the veteran meets the criteria 
for PTSD contained in DSM-IV, and, if he 
meets the criteria, whether PTSD can be 
related to a verified stressor.  

e.  Provide a report which includes 
complete rationales for all conclusions 
reached. 

9.  Schedule the veteran for a VA skin 
examination to determine the correct diagnosis 
and etiology of all existing skin symptoms.  
Such tests as the examiner deems necessary 
should be performed.  The examiner should 
answer the following questions (or explain why 
it is not feasible to answer a particular 
question):

a.  Does the veteran have chloracne or 
other acneform disease consistent with 
chloracne?  If not, what is the diagnosis 
of any existing skin condition(s)?  

b.  Is it at least as likely as not that 
any existing skin condition(s) was 
manifested during the veteran's active 
duty or is attributable to herbicide 
exposure in Vietnam?

10.  Upon receipt, review the examination 
reports to ensure their adequacy.  If either 
examination report is inadequate for any 
reason or if all questions are not answered 
specifically and completely, return the 
examination report to the examining physician 
for revision. 


11.  Thereafter, if the benefits sought on 
appeal remain denied, provide the veteran and 
his representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice of 
all relevant actions taken on the claims for 
benefits, including a summary of the evidence 
and discussion of all pertinent regulations, 
including the VCAA and the most recent 
versions of 38 C.F.R. §§ 3.304, 3.307, and 
3.309.  Allow an appropriate period of time 
for response.

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
Mary Gallagher
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


